         Case 4:20-cv-00491-SWW Document 24 Filed 08/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 TRAVEL NURSE ACROSS AMERICAN                    *
 LLC, doing business as SimpliFi                 *
                          PLAINTIFF              *
                                                 *
 V.                                              *       CASE NO. 4:20CV00491 SWW
                                                 *
                                                 *
 SIMPLIFY WORKFORCE, INC.                        *
                 DEFENDANT                       *
                                                 *
                                                 *


                                            ORDER

       Before the Court is Plaintiff’s notice [ECF No. 23] of voluntary dismissal without

prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Rule

41(a)(1)(A)(i) permits voluntary dismissal without prejudice, as a matter of right, where the

notice is filed “before the opposing party serves either an answer or a motion for summary

judgment.” Here, Defendant filed a motion to dismiss for lack of personal jurisdiction [ECF

Nos. 17, 18], which did not terminate Plaintiff’s right of voluntary dismissal, and Defendant has

not filed an answer or a motion for summary judgment.

       IT IS THEREFORE ORDERED that pursuant to Plaintiff’s notice of dismissal [ECF No.

23], this action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2020.

                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
